Citation Nr: 0901754	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
lumbosacral strain disability with degenerative disc disease 
at L5-S1 (low back disability).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that continued the evaluation of the 
veteran's low back disability of 20 percent.  

In an August 2007 statement, the veteran asserted that his 
low back disability warranted a higher rating because it had 
caused or aggravated an "upper" back disability.  The Board 
interprets this statement as an informal claim of secondary 
service connection for cervical spine disability.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  The veteran's 
claim seeking service connection for cervical spine 
disability as secondary to his low back disability is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's low back disability is not manifested by 
limitation of forward flexion of the thoracolumbar spine of 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine. 

2.  The veteran's low back disability is not manifested by 
incapacitating episodes of intervertebral disc disease 
requiring bedrest prescribed by a physician.

3.  The veteran's low back disability is manifested by 
neurologic impairment of the left lower extremity that 
resulted in a disability analogous to mild incomplete 
paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of a 20 percent 
rating for a low back disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§3.321, 4.1-
4.14, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2008).

2.  The criteria for a separate 10 percent evaluation for a 
left lower extremity mild incomplete paralysis of the sciatic 
nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.40, 4.45, 4.123, 4.124, 
4.124a; Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102 and 3.159 (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2007 that fully addressed 
all notice elements.  

During the pendency of the appeal, however, the Court held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In the present case, the veteran was notified by way of 
letter from the RO in July 2008 of the need to demonstrate 
the effect the worsening has on employment and daily life and 
was provided with the applicable schedular criteria prior to 
the initial adjudication of the claim as required by Vazquez- 
Flores. 

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records (SMRs), the VA outpatient treatment records 
(OTRs) and private medical records (PMRs).  The veteran 
submitted lay statements in support of his claim.  
Additionally, the veteran was afforded a VA examination in 
May 2007.  

Neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran indicated in the March 2007 statement in support 
of claim that he desired a new VA examination, by claiming 
that his back disability had gotten worse.  The veteran was 
afforded a VA examination in May 2007.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 38 
U.S.C.A. § 5103A.

Turning to the merits of the claim, disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2 (2008); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

In a recent decision the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  
In addition, if the veteran has been diagnosed as having a 
specific condition and that disability is not listed in the 
Rating Schedule, the diagnosed condition will be evaluated by 
analogy to a closely-related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The Board must also consider a veteran's pain, swelling, 
weakness and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  38 CFR § § 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); Deluca v. Brown, 
8 Vet. App. 202 (1995). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability that are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a.  In the alternative, an 
evaluation can be assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes. Diagnostic Codes 5235-5243.

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  The General Rating Formula for Diseases and 
Injuries of the Spine provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. A 40 percent evaluation, which would be the next 
applicable rating for a service-connected lumbar spine 
disability, would only be warranted if there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation would be warranted with unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent evaluation would be warranted with unfavorable 
ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past twelve 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks per year.  A 40 percent 
rating requires that the disability be productive of 
incapacitating episodes having a total duration of at least 
four but less than six weeks per year.  Finally, a maximum 60 
percent rating is available when the condition is manifested 
by incapacitating episodes having a total duration of at 
least six weeks, during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

The RO granted service connection for low back disability in 
a May 1999 rating decision.  At that time, a 10 percent 
rating was assigned to the veteran.  In June 2000, the RO 
increased the rating to 20 percent and the veteran, who had 
perfected an appeal to the Board, withdrew his claim.  In 
March 2007, the veteran filed the current claim for an 
increased rating.  

The veteran contends that his low back disability is more 
severe than indicated by his 20 percent evaluation.  In 
support, he asserts that his low back disability has 
increased in severity.  

A March 2007 private orthopedic exam revealed the veteran has 
had back pain since service and that he was a U.S. Marine 
Corps championship weight lifter.   The physician, Dr. C. K., 
noted the veteran had forward flexion to the knee with a 
cognitive motion back into extension of only 10 degrees.  He 
had positive paraspinal spasms, positive straight leg raise 
and increased pain with flexion and extension.  The veteran's 
motor muscle testing was intact, plus 5 for hip flexors, 
quadriceps and tibialis anterior bilaterally.  X-rays 
revealed end plate to end plate degenerative changes at L5-S1 
with significant collapse and retrolisthesis grade 1 and 
moderate bone spurring at the L5-S1 level.  Dr. C. K. 
assessed L5-S1 spondylolisthesis with significant end plate 
changes.  

In March 2007 the veteran submitted a statement that his back 
condition had gotten worse since the June 2000 rating action. 

In May 2007, the veteran was afforded a VA spine examination.  
The veteran complained of a pain all the time with a sharp 
pain of 10 / 10 with medication and of 7 / 10 without.  He 
had taken Flexeril in the past with little relief and 
recently switched another medication that provided better 
results.  The veteran has seen a chiropractor and physical 
therapist with minimal relief.  He exercised three times a 
week and denied any side effects from medication.  The 
veteran complained his symptoms were worse when he was 
driving and sitting for long periods of time.  He had morning 
stiffness and pain in the lumbar area that tended to travel 
up to the thoracic area.  He denied radiation down his legs 
and any periods of incapitation over the last 12 months. 

The physician noted the history of the veteran's low back 
disability as well as his complaints of left-sided 
radiculopathy.  The examiner reported that the veteran denied 
a history of: malaise, weakness, weight loss, fevers, 
dizziness, visual problems, numbness, and bowel or bladder 
problems.  The examination revealed that he had normal gait, 
curvature and alignment of the limbs, spine and head.  His 
posture was erect with symmetry in appearance and rhythm of 
spinal motion.  Flexion of the thoracolumbar spine was 
limited to 70 degrees, extension to 20 degrees, lateral 
flexion bilaterally to 20 degrees, and lateral rotation 
bilaterally to 20 degrees.  The examiner reported that the 
spine was not painful on motion and the range of motion or 
spine function was not additionally limited by pain, fatigue 
weakness, incorrdination or lack of endurance following 
repetitive use.  

The examiner noted the veteran had palpable spasms of the 
left lumbar area with no guarding or localized tenderness.  
The examiner found no spasm or guarding severe enough or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  There were no signs of ankylosis or 
abnormality of musculature of the back.  Further, there was 
no unfavorable ankylosis of the thoracolumbar spine.  The 
veteran had no difficulty walking, restrictions of opening of 
his mouth or limited ability to chew, limited breathing, 
gastrointestinal symptoms, dyspnea, dysphagia, atlantoaxial 
or cervical subluxation or dislocation. 

In addition, the veteran's neurological examination revealed 
monofilament and vibratory sense intact bilaterally for the 
upper and lower extremities.  However, the veteran exhibited 
decreased sensation to sharp and light touch of the left foot 
but otherwise normal.  The veteran's motor examination 
revealed 5 / 5 in his lower extremities with normal muscle 
mass.

The examiner reviewed an outside x-ray from the private 
orthopedic exam dated March 2007.  The examiner diagnosed the 
veteran as having degenerative changes at L5-S1 with 
significant collapse, retrolisthesis grade 1 and moderate 
bone spurring L5-S1.  The examiner concluded degenerative 
disc disease affecting L5-S1with retrolisthesis.  The 
examiner opined that and it was as likely related to the 
veterans initial service injury that involved weight lifting 
and that the subjective symptoms had become progressively 
worse as the veteran aged with frequent exacerbations and 
mild to moderate functional limitations with flare ups.  

The medical evidence shows that the veteran did not exhibit 
significant pain during range of motion testing.  In 
addition, the evidence does not demonstrate ankylosis.  In 
fact, the May 2007 VA spinal exam report concluded no 
ankylosis but diagnosed degenerative disc disease affecting 
L5-S1with retrolisthesis.  The VA examiner noted complaints 
of low back pain but found the veteran's loss of range of 
motion was minimal.  

In order for an evaluation of 40 percent to be assigned, 
which would be the next applicable rating for a service-
connected lumbar spine disability, it would require forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The current 
20 percent disability rating adequately and appropriately 
considered the effects of pain on the veteran.  Therefore a 
higher rating based solely upon pain is not warranted.  
Deluca v. Brown, 8 Vet. App. 202 (1995).  The medical 
evidence, including the range of motion findings obtained at 
the May 2007 VA examination, show that even taking account 
of his complaints of pain and corresponding functional 
impairment, his range of low back motion is not limited to 
30 degrees or less.  Further, there is no evidence that the 
veteran has ankylosis of the thoracolumbar spine, and 
indeed, he does not contend otherwise.  As such, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent.  In sum, the orthopedic impairment 
stemming from the veteran's low back disability is not 
manifested by symptoms necessary to meet the criteria for 
the next higher rating of 40 percent.

In view of the medical evidence indicating intervertebral 
disc syndrome of the low back, the Board must consider 
whether a higher rating may be assigned for under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Under Diagnostic Code (DC) 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past twelve months, or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  Based on a careful review of the record, because 
there is no evidence indicating that a physician has 
prescribed bed rest to treat any incapacitating episodes, and 
indeed the veteran does not contend otherwise, the Board 
finds it is more favorable to the veteran to evaluate his low 
back disability based on the discrete orthopedic and 
neurological manifestations.

The Board has also considered whether a separate rating is 
assignable for neurologic abnormalities under Note (1) of the 
General Rating Formula of Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a.  The May 2007 VA neurological examination 
revealed the veteran had decreased sensation to sharp and 
light touch heel of the left foot.  The VA examination report 
thus contains findings showing left lower extremity 
radiculopathy.  Under DC 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  

Based on the veteran's statements, the findings contained in 
the May 2007 VA examination report, and the private 
orthopedic records, the Board finds that his low back 
disability warrants a separate 10 percent rating under DC 
8520 for disability analogous to for mild incomplete 
paralysis of the sciatic nerve of the left lower extremity.  
As such, the evidence supports entitlement to a separate 10 
percent rating, and no more, for this discrete manifestation 
of his low back disability.

In addition, the evidence of record shows that the veteran's 
back disability has remained relatively constant in degree of 
debility over the entire time period covered by this appeal.  
Therefore, the assignment of staged ratings would not be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Further, the Board finds that there is no indication that the 
veteran's low back disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  The low back 
disability is not productive of marked interference with 
employment or required any periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met. Indeed, the veteran exercises three times 
a week and is currently retired after 20 years with the same 
employer.  This evidence clearly shows that the veteran's 
service-connected low back disability does not produce 
"marked interference" with employment.  Thus, the Board is 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b) (1). See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability rating greater than 20 percent for a lumbosacral 
strain is denied. 

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for mild 
incomplete paralysis of the sciatic nerve of the left lower 
extremity, is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


